ORDER
The Disciplinary Review Board on August 6, 1997, having filed with the Court its decision in DRB # 97-051 concluding that JOHN H.C. WEST, III, of YENTNOR, who was admitted to the bar of this State in 1989, and who was temporarily suspended from practice by Order of this Court dated October 6, 1997, and who remains suspended at this time, should be suspended from the *392practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), and RPC 1.4 (failure to communicate);
And good cause appearing;
It is ORDERED that JOHN H.C. WEST, III, is suspended from the practice of law for a period of three months, and until further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall satisfy the fee arbitration award in the amount of $2,100 and pay to the Disciplinary Oversight Committee a sanction in the amount of $500 as ordered by the Court on October 6,1997; and it is further
ORDERED that prior to reinstatement, respondent shall demonstrate by competent medical proof his fitness to practice law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.